DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 23, 2021 has been reviewed by the examiner and entered of record in the file.  
Claims 25, 33, and 34 are amended, and claims 40-43 are newly added.
3.	Claims 18, 24, 25, and 28-43 are present in the application.  Claims 38 and 39 are presently withdrawn from consideration as directed to nonelected subject matter. 
Status of the Claims
4.	The scope of the invention of the elected subject matter was previously set forth as follows:
	A method of treating depression, comprising administering to a subject in need thereof a therapeutically effective amount of 6-methoxy-DMT.
5.	As noted above, claims 38 and 39 are withdrawn from consideration. The remaining non-elected subject matter of claims 18, 24, 25, and 28-34 is also currently withdrawn from further consideration in part, pursuant to 37 CFR 1.142(b), (i.e. non-hallucinogenic analogs of DMT other than 6-methoxy DMT are presently withdrawn from consideration, and methods of treating anxiety or PTSD are also withdrawn).
Information Disclosure Statement
6.	The information disclosure statements (IDS) submitted on July 23, 2021 and November 8, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner, please refer to the signed copies of Applicant’s PTO-1449 forms, attached herewith.

Previous Claim Rejections - 35 USC § 103
7.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
8.	Claims 18, 24, 25 and 28-37 were previously rejected under 35 U.S.C. 103 as being unpatentable over Meyer et al, (Am. J. Psychiatry 2001), in view of Glennon et al, (Drug and Alcohol Dependence 2000).
	Claims 25, 33 and 34 are amended. New claims 40-43 are added to the rejection. 
	As amended, claim 18 is directed to a method of treating depression, anxiety or PTSD, (more specifically, depression (claim 37)) comprising administering to a subject in need thereof a therapeutically effective amount of a non-hallucinogenic analog of dimethyltryptamine (DMT), (more specifically 6-methoxy-N,N-dimethyl tryptamine (6-MeO-DMT), (claims 35 and 36)).  
	As further recited by claims 24 and 28-34:
	(a)	the non-hallucinogenic analog of DMT is a blood brain barrier penetrator 			(claim 24);  
	(b)	the non-hallucinogenic analog of DMT has a pKa of from 7.0 to 10.0 			(claim 25);
claim 28); 
	(d)	the non-hallucinogenic analog of DMT produces an AUC of a Sholl plot 			with an increase of greater than 1.0 fold (claim 29);
	(e)	the non-hallucinogenic analog of DMT produces a number of dendritic 			branches with an increase of greater than 1.0 fold (claim 30);
	(f)	the non-hallucinogenic analog of DMT produces a total dendritic length 			with an increase of greater than 1.0 fold (claim 31);
	(g)	the non-hallucinogenic analog of DMT produces a density of dendritic 			spines with an increase of greater than 1.0 fold (claim 32);
	(h)	the non-hallucinogenic analog of DMT produces a density of synapses with 		an increase of greater than 1.0 fold, (claim 33);
	(i)	the non-hallucinogenic analog of DMT increases at least one of 				translation, transcription and secretion of neurotrophic factors, (claim 			34);
	(j)	the non-hallucinogenic analog of DMT is permeable across cell 				membranes (claim 40);
	(h)	the non-hallucinogenic analog of DMT produces a density of presynaptic  			protein with an increase of greater than 1.0 fold, wherein the presynaptic 			protein is Vesicular glutamate transporter 1 (VGLUT1) (claim 41); 
	(i)	the method of claim 34 wherein the neurotrophic factor is at least one of a 			brain-derived neurotrophic factor (BDNF) and a glial cell line-derived 			neurotrophic factor (GDNF) (claim 42); 
claim 43).
Meyer et al teach the administration of a 5-HT2A receptor agonist for the treatment of depression in a subject in need thereof, i.e. “[i]n theory agonist stimulation of 5-HT2A receptors could be relevant to SSRI treatment by promoting neuronal growth and survival as well as direct elevation of mood [in depressed patients],” please see under “Objective” on page 78. Meyer et al conclude that “increased 5-HT agonism on 5-HT2A receptors is therapeutic. While down regulation of 5-HT2A receptors may occur in the presence of increased 5-HT, down-regulation itself can reduce the agonist effect of 5-HT on 5-HT2A receptors,” please see the first paragraph in column 2 on page 83.
As such, Meyer et al teach treating depression comprising administering a 5-HT2A agonist to a subject in need thereof, but do explicitly disclose the administration of 6-MeO-DMT.
However, Glennon et al teach that 6-methoxy-N,N-dimethyltryptamine (i.e. Applicant’s instant “6-MeO-DMT”) demonstrates binding activity and agonist action on the 5-HT2A serotonin receptor, please see Table 1 on page 127. 
Accordingly, it would be obvious to one of ordinary skill in the art to modify the disclosure of Meyer et al and employ Applicant’s instant 5-HT2A agonist, 6-MeO-DMT, in the treatment of depression, with a reasonable expectation of success. Specifically, one of ordinary skill in the art would expect the antidepressive effect identified by Meyer et al to be present in the known tryptamine analog, 6-MeO-DMT.
	Regarding claim 24, wherein the analog of DMT is a blood-brain-barrier penetrator, and claim 25, wherein said analog has a pKa of from 7.0 to 10.0, the fact that Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). In this case, the ability of the analog to cross the blood-brain-barrier and its pKa are considered latent properties of the known compound 6-MeO-DMT, and Applicant’s alleged unexpected result of the administration of another 5-HT2A agonist does not confer patentability.
	Claims 28-34 and 40-43 are each drafted in terms of a consequence of the administration of the analog of DMT, wherein said administration “produces a maximum number of dendritic crossings with an increase of greater than 1.0 fold by a Sholl analysis,” or “produces an AUC of a Sholl plot with an increase of greater than 1.0 fold,” or “produces a number of dendritic branches with an increase of greater than 1.0 fold,” or “produces a total dendritic length with an increase of greater than 1.0 fold,” or “produces a density of synapses with an increase of greater than 1.0 fold,” or increases at least one of translation, transcription and secretion of neurotrophic factors.  Yet, the number of dendritic crossings, the AUC, the number of dendritic branches, the total dendritic length, the density of dendritic spines, the density of synapses, and increase in translation, transcription, and/or secretion of neurotrophic factors yield no more than the predictable outcome which one of ordinary skill would have expected to achieve upon the administration of the analog of claim 18.  It is noted that claim 18 does not recite any specified amount of the non-hallucinogenic analog of DMT, and claims 28-34 do not recite the time needed for any of the recited desired consequences.
 	A claimed compound may be obvious because it was previously known and suggested by a different method of use even though a particular benefit of the In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1991). In this case, each of the above listed intended consequences is considered a latent property of the administration of the known compound 6-MeO-DMT taught by Glennon et al, and the alleged unexpected result(s) do not confer patentability.
	Therefore one of ordinary skill in the art would have been guided by the prior art to use the invention as claimed in the treatment of depression, with a reasonable expectation of success.  

Response to Arguments
9.	Applicant traverses the obviousness rejection.  Applicant argues that the Office has not established a reasonable expectation of success in treating depression by administered a 5-HT2A agonist since Meyer et al merely proposes a theory of treating depression via agonist stimulation of 5-HT2A receptors, specifically the “interesting possibility that increased 5-HT agonism on 5-HT2A receptors is therapeutic,” (Meyer et al, p.83). Applicant contends that according to Meyer et al, no relationship between treating depression and 5-HT2A agonist has been established.
	Applicant alleges that Glennon et al does not describe any functional effect of 6-MeO-DMT on the 5-HT2A receptor, other than describing the low binding affinity of 6-MeO-DMT for said 5-HT2A receptor. Applicant contends that a person of skill in the art 2A receptor binding affinity as 5-HT2A receptor agonism and as such, would not select 6-OMe-DMT as a 5-HT2A receptor agonist for the treatment of depression.

10.	Applicant's arguments have been fully considered but they are not persuasive. 
	In response to Applicant's argument that the references fail to teach certain features of Applicant’s invention, it is noted that the features upon which Applicant relies (i.e., treating depression by administering the 5-HT2A agonist 6-MeO-DMT) are not recited in rejected claims 18, 24, 25, 28-35, 37 and 40-43. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	According to MPEP 716.02(d), the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support."
The previous claim amendments of July 23, 2021 don’t capture Applicant’s alleged unexpected results of the effects of 6-MeO-DMT on BDNF levels as well as its ability to promote neuritogenesis and spinogenesis, demonstrating its potential for the treatment of depression in a subject in need thereof. Therefore the examiner recommends incorporating the limitations of claims 36 and 37 into claim 18, i.e. limiting the method of claim 18 to the treatment of depression, wherein the non-hallucinogenic analog of DMT is 6-MeO-DMT, rizatriptan, or 6-fluoro-DMT.

Conclusion
11.	In conclusion, claims 18, 24, 25 and 28-43 are present in the application.  Claims 38 and 39 are presently withdrawn from further consideration as well as the non-elected 

Correspondence 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET L COPPINS whose telephone number is (571)272-0680.  The examiner can normally be reached on Monday-Friday 8:30AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 



/JANET L COPPINS/Examiner, Art Unit 1628  

/CRAIG D RICCI/Primary Examiner, Art Unit 1611